       Case 2:19-cv-00652-JAD-DJA Document 74 Filed 05/08/20 Page 1 of 3




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   LEO S. WOLPERT, Nevada Bar No. 12658
 3   MCLETCHIE LAW
     701 East Bridger Ave., Suite 520
 4   Las Vegas, Nevada 89101
     Telephone: (702) 728-5300; Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Attorneys for Plaintiff Nebyou Solomon

 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     NEBYOU SOLOMON, an individual,                 Case. No.: 2:19-cv-00652-JAD-DJA
10             Plaintiff,
          vs.
11
                                                          Order Granting Joint Motions to
12   LAS VEGAS METROPOLITAN POLICE                      Extend Time for Plaintiff to Respond
     DEPARTMENT; JOSEPH LOMBARDO,                       to Universal Protection Service's and
13   individually and in his official capacity as          Fashion Show Mall's Motions to
     Sheriff; JOHN L. PELLETIER, an                                   Dismiss
14
     individual; RICHARD E. MAUPIN, an
15   individual; RYAN J. FRYMAN, an
                                                                  [ECF Nos. 72, 73]
     individual; JUAN D. CONTRERAS, an
16   individual; ALLEN J. PAVESE, an
     individual; BRANDON M. MEADS, an
17
     individual; FASHION SHOW MALL, LLC,
18   a Nevada limited-liability company;
     UNIVERSAL PROTECTION SERVICE,
19   LLC, a Nevada limited-liability company;
20   DOE SECURITY GUARDS I – III,
     individuals,
21                   Defendants.
22
23
24            Pursuant to Local Rule 7-1(c), Plaintiff NEBYOU SOLOMON, Defendant

25   UNIVERSAL PROTECTION SERVICE, LLC, and Defendant FASHION SHOW MALL,

26   by and through their respective counsel, hereby move and request that this Court extend the

27   deadline to file the following:

28   ///



                                                    1
       Case 2:19-cv-00652-JAD-DJA Document 74 Filed 05/08/20 Page 2 of 3




 1              1)     Plaintiff’s Response to Defendant Universal Protection Service, LLC’s
 2   Motion to Dismiss Plaintiff’s Third Amended Complaint (ECF No. 62), filed on April 7,
 3   2020, by an additional 30 days, extending the deadline from May 5, 2020 to June 4, 2020.
 4   This is the second request for an extension of time for Plaintiff to file his Response.
 5              2)     Plaintiff’s Response to Fashion Show Mall, LLC’s Motion to Dismiss Third
 6   Amended Complaint (ECF No. 71), filed on April 21, 2020, by an additional 30 days,
 7   extending the deadline from May 5, 2020 to June 4, 2020. This is the first request for an
 8
     extension of time for Plaintiff to file his Response.
 9              These requests for an extension of time are not sought for any improper purpose or
10   other purpose of delay. These requests are based upon the following:
11              Plaintiff and Defendants Universal Protection Service, LLC and Fashion Show
12   Mall are engaged in settlement discussions. Counsel for Plaintiff initiated this request to
13   facilitate those discussions, save resources, and due to her scheduling conflicts.
14              THEREFORE, the parties respectfully request that this Court extend the deadline
15   to file Plaintiff’s Responses to 1) Defendant Universal Protection Service, LLC’s Motion to
16   Dismiss Plaintiff’s Third Amended Complaint (ECF No. 62) and; 2) Fashion Show Mall,
17   LLC’s Motion to Dismiss Third Amended Complaint (ECF No. 71) up to and including June
18   4, 2020.
19   ///
20   ///
21   ///
22   ///
23
     ///
24   ///
25   ///
26   ///
27   ///
28


                                                     2
       Case 2:19-cv-00652-JAD-DJA Document 74 Filed 05/08/20 Page 3 of 3



                         Nebyou Solomon v. Las Vegas Metropolitan Police Department, et al.
 1
                                                       Case No.: 2-19-cv-00652-JAD-DJA
 2
 3           IT IS SO STIPULATED.
 4
     DATED this 5th day of May, 2020.              DATED this 5th day of May, 2020.
 5
     MCLETCHIE LAW                                 WEINBERG, WHEELER, HUDGINS,
 6
                                                   GUNN & DIAL, LLC
 7
 8   /s/ Margaret A. McLetchie                     /s/ Jeremy R. Alberts
 9   Margaret A. McLetchie, NBN 10931              Jeremy R. Alberts, NBN 10497
     Alina M. Shell, NBN 11711                     6385 South Rainbow Blvd., Suite 400
10   Leo S. Wolpert, NBN 12658                     Las Vegas, Nevada 89118
     701 E. Bridger Ave., Suite 520                Attorneys for Defendant
11   Las Vegas, NV 89101                           Universal Protection Service LLC
12   Attorneys of Plaintiff Nebyou Solomon

13
     DATED this 5th day of May, 2020.
14
15   KAEMPFER CROWELL

16
     /s/ Bryan M. Viellion
17   Anthony J. Celeste, NBN 8776
18   Bryan M. Viellion, NBN 13607
     1980 Festival Plaza Dr., Suite 650
19   Las Vegas, Nevada 89135
     Attorneys of Defendant Fashion Show Mall
20
                                              ORDER
21
22           Good cause appearing, IT IS HEREBY ORDERED that the joint motions to
      extend time [ECF Nos. 72, 73] are GRANTED. The time for plaintiff to respond to
23
      Universal Protection Service's motion to dismiss [ECF No. 62] and Fashion Show
24    Mall's motion to dismiss [ECF No. 71] is EXTENDED to June 4, 2020.

25
26
                                             _______________________________________
27                                           U.S. District Judge Jennifer A. Dorsey
                                             Dated: May 8, 2020
28


                                                  3
